— Order unanimously reversed on the law with costs, motion denied and claim reinstated. Memorandum: Although the Facilities Development Corporation had possession and control of the property upon which claimant James R. Shoemaker was injured, the State of New York is not relieved of its liability under Labor Law §§ 240 and 241 as an owner of the property (see, Kerr v Rochester Gas & Elec. Corp., 113 AD2d 412, 414-416; see also, Celestine v City of New York, 59 NY2d 938, affg for reasons stated at App Div 86 AD2d 592; Sperber v Penn Cent. Corp., 150 AD2d 356). Because the State of New York acquired the property in its own name, and because it did not present proof showing that it was not the owner of the property at the time claimant was injured, it was not entitled to summary judgment dismissing the claim. (Appeal from Order of Court of Claims, Quigley, J. — Dismiss Claim.) Present — Boomer, J. P., Green, Balio, Fallon and Davis, JJ.